UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT

                         _________________

                            No. 96-50584

                         (Summary Calendar)
                          _________________


          MARGARITA LIGHTBOURN; BURNS TAYLOR; OLIVIA
          SCHONBERGER; GRANT DOWNEY; ANN LEMKE; DISABLED
          ABILITY RESOURCE ENVIRONMENT,


                               Plaintiffs-Appellees,

          versus


          THE COUNTY OF EL PASO, TEXAS; THE REPUBLICAN
          PARTY OF EL PASO COUNTY; THE DEMOCRATIC PARTY
          OF EL PASO COUNTY, TEXAS; ANTONIO O. GARZA,
          JR., Secretary of State of Texas,


                               Defendants,


          ANTONIO O. GARZA, JR., Secretary of State of
          Texas,


                               Defendant-Appellant.



          Appeal from the United States District Court
                For the Western District of Texas
                          (EP-94-CV-299)

                         September 2, 1997

Before JOLLY, DUHÉ, and EMILIO M. GARZA, Circuit Judges.
PER CURIAM:*

     The district court entered final judgment on the merits in

Lightbourn v. The County of El Paso, Texas       in favor of the

plaintiffs and against the Secretary of State of Texas.         The

plaintiffs moved for attorneys’ fees and costs. The district court

then ordered the Secretary to pay the plaintiffs $167,602.46.   The

Secretary filed an appeal of the final judgment on the merits, no.

96-50564, and a separate appeal of the award of attorneys’ fees and

costs, no. 96-50584.

     In no. 96-50564, we reversed and rendered judgment in favor of

the Secretary.   Accordingly, in this appeal, no. 96-50584, we

VACATE the district court’s award of attorneys’ fees and costs.




     *
          Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.

                               -2-